Citation Nr: 0727887	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an affective 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The veteran had active military service from March 1970 to 
December 1971.  He served in Vietnam from August 27, 1970, to 
August 5, 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.  The Board notes that, when he appeared 
at the hearing, the veteran withdrew his claims of service 
connection for hypertension and residuals of a 
cerebrovascular accident.

The veteran claims to be suffering from PTSD as a result of 
his service in Vietnam.  In this case, there is no evidence 
in the record indicating that the veteran engaged in combat 
with the enemy.  Service personnel records show that the 
veteran was awarded the National Defense Service Medal, the 
Vietnam service medal, and the Republic of Vietnam Campaign 
medal; however, the evidence does not show that any of the 
medals were awarded with the "V" device, which would 
signify combat.  

Where VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of an alleged 
stressful experience.  Instead, the record must contain 
evidence which corroborates his testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

In October 2004, the veteran submitted information regarding 
a stressful in-service incident and noted that he was with 
the "1st of 5th infantry division" as a heavy duty truck 
driver, and was stationed north of Quang Tri.  He stated that 
his convoy had to travel several times from Quang Tri to Laos 
and that during one of these convoy missions, his convoy was 
hit, and a fellow service member and friend, "[redacted]" who 
was in the last truck with 500 gallons of oil, was killed 
when a bomb hit his truck and blew it up.  The veteran has 
consistently claimed the attack that caused the death of his 
friend, "[redacted]", or "[redacted]"(spelled differently on 
different occasions, and identified at the 2007 hearing as 
being "[redacted]"), as his stressor incident.  The veteran's 
October 2004 submission also noted that the veteran believed 
that [redacted] died in Vietnam in 1970-1971.  The Board notes 
that in its November 2004 rating decision, the RO placed 
significance on the fact that the veteran acknowledged that 
he had not actually witnessed [redacted]'s death.  

At a Board of Veterans Appeals' (BVA) hearing in April 2007, 
the veteran submitted additional evidence in connection with 
his stressor event.  Specifically, he submitted a Virtual 
Wall print out noting that a [redacted] [redacted], PFC, 
5th infantry division mechanized, died on March [redacted], 1971, in 
Quang Tri, South Vietnam, as the result of an explosive 
device.  The veteran's personnel file shows that he was a 
member of the 1st infantry brigade, 5th infantry division, 
(the same division as [redacted]), and his DD-214 also reveals 
that he was in Vietnam during the time period in which 
[redacted] was killed.  

Turning to whether the file contains a diagnosis of PTSD in 
accordance with DSM-IV, the Board notes that the evidence of 
record includes an October 2004 VA examination where the 
examiner opined that the veteran did not appear the meet the 
criteria for a DSM-IV diagnosis of PTSD.  The examiner 
explained that the veteran did not have significant intrusive 
thoughts or nightmares and did not appear to avoid activities 
except for being around crowds of people.  He noted that the 
veteran showed some arousal, including irritability and 
increased startled response and sleep problems; however, the 
examiner noted that some of these symptoms may have pre-dated 
the military.

An October 2004 psychiatric outpatient treatment record from 
the St. Louis VA medical center (VAMC) by P.O., M.D., a staff 
physician, contradicted the VA examiner's opinion, and 
included an Axis I diagnosis of PTSD.  However, this 
diagnosis was based on a history provided by the veteran and 
there was no indication that the physician examined the 
record.  Further, the physician did not discuss what specific 
stressor incident he relied on in support of his PTSD 
diagnosis.  (The record also shows that the veteran was 
beaten by a policeman in 1985, which might also have been 
stressful.)

The Board finds it curious that during the same month, one 
examiner diagnosed the veteran with PTSD according to DSM-IV, 
while another examiner found that the veteran's symptoms did 
not meet the DSM-IV criteria for PTSD.  This raises the 
question of whether the veteran indeed experiences PTSD as 
defined in DSM-IV.  Further evidentiary development to 
determine the correct psychiatric diagnoses would be helpful.  
Specifically, because the recently submitted evidence 
regarding [redacted]'s death tends to support the veteran's 
version of an in-service stressful event, and because he has 
an October 2004 diagnosis of PTSD, (albeit diagnosed by an 
examiner who did not review the veteran's file), the Board 
finds that a VA psychiatric examination is warranted for an 
opinion as to whether the veteran currently experiences PTSD 
as a result of a corroborated in-service stressor incident.  

Regarding the veteran's claim of service connection for an 
affective disorder, the October 2004 examiner opined that the 
veteran's nervousness and impulse control problems most 
likely pre-dated service, were present during service, and 
continued since.  The examiner stated that it was less likely 
than not that his current problems were caused by service, 
although they may have been somewhat exacerbated by his 
service experience.  Specifically, the examiner noted that 
the veteran's affective disorder with mixed anxiety and 
depression was situationally exacerbated, and the process 
appeared to be more likely than not the same as was noted in 
service, although the specific precipitating events were 
different.  The October 2004 examiner assigned the veteran an 
Axis I diagnosis of affective disorder not otherwise 
specified with mixed anxiety and depression.

The Board finds that the October 2004 examiner's opinion is 
too vague and needs clarification.  Although the examiner 
opined that the veteran's affective disorder most likely 
existed prior to service, was present during service and 
continues today, the examiner commented that the veteran's 
affective disorder was "situationally exacerbated" but only 
went so far as to say that his affective disorder "may have 
been exacerbated" by service.  By using the phrase "may 
have been exacerbated," without supporting rationale, the 
October 2004 examiner's opinion is too speculative to provide 
the degree of certainty required for medical nexus evidence, 
see Bloom v. West, 12 Vet. App. 185, 187 (1999), but also is 
not clear enough to rule out the possibility of a nexus 
between the veteran's current affective disorder and his 
military service.  As such, the Board will remand to afford 
the veteran another VA examination to determine whether he 
has an affective disorder that is attributable to his 
military service.  

Accordingly, the veteran's case is REMANDED to the Agency of 
Original Jurisdiction, (AOJ), for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
whether the veteran in fact experiences 
PTSD due to in-service stressor(s).  
Psychological testing necessary to 
determining whether the veteran in fact 
has PTSD should be performed.  A 
diagnosis of PTSD under DSM-IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made and why other examiners have 
concluded that the veteran likely has 
PTSD.  The claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

The psychiatric examination should also 
include a nexus opinion regarding the 
veteran's affective disorder.  If a 
diagnosis of affective disorder is 
confirmed, the physician should include 
an opinion as to the medical 
probabilities that the veteran's 
affective disorder is traceable to his 
period of active military service.  If 
the examiner concludes that the 
disability pre-existed military service, 
the examiner should explain whether 
evidence and pertinent medical principles 
undebatably lead to this conclusion and 
if so, whether the record undebatably 
shows that there was no worsening beyond 
natural progression during military 
service.  An explanation should be 
provided.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of any information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

